DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
The amendment filed 9/15/2022 has been entered.  Claims 3 and 8 have been canceled.  Claims 1-2, 4-7 and 9-11 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 9/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,784,018 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and hence, the obviousness double patenting rejection over USPN 10,784,018 has been withdrawn.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "the insulation layer" (emphasis added) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim given that claim 1, from which claim 7 depends, recites an “insulated electric wire comprising…a covering layer…wherein the covering layer comprises…an insulating layer” (emphasis added), and thus it is unclear as to which layer the recited volume resistivity properties refer.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (USPN 5,716,574).  Kawasaki teaches an insulated power cable comprising a conductor (5) and a coextruded, multilayer covering comprising an inner layer (6), a middle layer (7), and an outer layer (8) that are simultaneously extruded around an outer circumference of the conductor (Abstract; Col. 2, lines 41-52; Col. 6, lines 46-52).  Kawasaki teaches that each layer comprises a thermoplastic resin with the inner and outer layers generally being semiconductive layers, and the middle layer being an insulating layer (Col. 3, lines 28-37).  Kawasaki teaches that the thermoplastic resin can be a homopolymer or copolymer as disclosed in Col. 3, line 53-Col. 4, line 31, wherein the thermoplastic resin used in one layer can be the same or different from the thermoplastic resin used in each of the other layers, and specifically teaches the preferred use of homopolymers and copolymers of ethylene including low pressure, high density polyethylene (HDPE) (which as noted in a prior office action has a melting point and density as recited in instant claims 1-2) as well as high pressure low density polyethylene (HP-LDPE), which Kawasaki teaches has a melting point of about 104 to 107°C and utilizes as the sole resin component in the insulating middle layer of the examples (Col. 1, lines Col. 3, line 53-Col. 4, line 31).  Kawasaki teaches that organic peroxide is injected into the middle layer during the extrusion process in an amount of about 1 to about 5 parts by weight based on 100 parts by weight of resin, wherein the amount added to the middle layer may be increased if no organic peroxide is added to the inner and outer layer formulations prior to introduction into the extruders such that the excess organic peroxide of the middle layer will migrate to the inner and outer layers, and then the extruded middle layer and other layers containing organic peroxide are thermally crosslinked in a common crosslinking zone (Col. 5, lines 5-61).  Kawasaki also teaches that conventional additives can be introduced into the thermoplastic resin compositions including antioxidants, resistivity modifiers such as carbon black as well as flame retardant fillers and additives, wherein additives and antioxidants can be added in amounts ranging from about 0.1 to about 5 parts by weight for each 100 parts by weight of resin (as in instant claims 9-11), while fillers are generally added in larger amounts up to 200 parts by weight or more (Col. 7, lines 12-42); and given that Kawasaki discloses examples wherein 80 parts of acetylene black are incorporated into a resin composition utilized for the inner and outer layers and not the polyethylene resin composition for the middle layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the extruded covering taught by Kawasaki with inner and outer layer comprising the up to 200 parts by weight or more of flame retardant fillers for each 100 parts by weight of resin, reading upon the claimed flame retardant content, while the insulating middle layer is absent any flame retardant filler as in the instantly claimed invention (Examples), given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Further, given that Kawasaki discloses that the polyethylene resin for the insulating layer may be HP-LDPE as in the examples, utilized as the sole resin therein (e.g. 100% by mass of the resin component of the insulating layer), or HDPE which as noted above reads upon and/or suggests a resin having a melting point of 125°C and a density as in instant claim 2, and that crosslinking would increase the melting point of the resin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize HDPE as the sole resin component in the insulating layer, e.g. in place of the HP-LDPE in the examples, and thus the invention as recited in instant claims 1-2 would have been obvious over the teachings of Kawasaki given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With respect to instant claims 4-5 and 7, although Kawasaki teaches that the layers may include up to 200 parts by weight or more of flame retardant fillers, that the resulting insulated power cable has resistance to dielectric breakdown and a long service life, and that the middle layer is an insulating layer that may be formed from 100wt% HDPE as the resin component as in the instantly claimed invention (Col. 1, lines 29-33; Col. 8, lines 16-41; Examples), Kawasaki does not teach that the insulating power cable has a flame retardancy as recited in instant claim 4, a direct current stability as recited in instant claim 5, and a volume resistivity of the insulating/insulation layer as recited in instant claim 7.  However, given that Kawasaki teaches a three-layer structure as in the instantly claimed invention for covering a conductor of a power cable that can be used for the transmission of electric power ranging from low voltage to high voltage (Col. 1, lines 5-9), similar to the end use of the claimed invention, e.g. an insulated electric wire, and also teaches and/or suggests resins and additives as utilized in the instant invention, particularly HDPE for the middle insulating layer and flame retardant fillers for the inner and outer layers in an amount of up to 200 parts by weight or more per 100 parts of resin as in the instantly claimed invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonable expect the insulated electric cable taught by Kawasaki to exhibit similar properties and/or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum additive content including flame retardant filler and layer thicknesses to provide the desired flame retardancy, direct current stability and volume resistivity of the insulating layer for a particular end use.  Hence, in the absence of any clear showing of criticality and/or unexpected results with regard to the claimed properties over the teachings of Kawasaki, instant claims 4, 5 and 7 would have been obvious over the teachings of Kawasaki.
With respect to instant claim 6, Kawasaki does not limit the diameter nor the thicknesses of the coextruded layer such that one having ordinary skill in the art would have been motivated to determine the optimum diameter and thickness based upon the intended end use of the insulated power cable taught by Kawasaki, wherein given that diameters and thicknesses within the claimed ranges are typical in the art (as evidenced by the prior office action), and that the Applicant has provided no showing of criticality and/or unexpected results with regard to the claimed ranges, the Examiner takes the position that the invention as recited in instant claim 6 would have been obvious over the teachings of Kawasaki.
With respect to instant claims 9-11, as noted above, Kawasaki teaches that the insulating layer may comprise an organic peroxide in an amount of about 1 to about 5 parts by weight based on 100 parts by weight of resin (reading upon the broadly claimed “additive” and claimed amounts); and about 0.1 to about 5 parts by weight per 100 parts by weight of resin of an antioxidant (also reading upon the broadly claimed “additive” and claimed amounts), with Example 1 comprising 0.18 part by weight of antioxidant to 100 parts by weight of polyethylene resin, and injected with 2 parts by weight of organic peroxide during the extrusion process, thereby reading upon and/or suggesting an insulating layer including “an additive” in a content as recited in instant claims 9-11 and thus rendering claims 9-11 obvious over the teachings of Kawasaki.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any objection and/or rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 9/15/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 17, 2022